United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-61169
                           Summary Calendar


CARLOS JOSUE ALVAREZ; IVONNE ESPINOZA FLORES,

                                     Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A78 568 295
                                 A78 568 296
                        --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Ivonne Espinoza-Flores (Espinoza), a native and citizen of

Mexico, and Carlos Josue-Alvarez (Josue), Espinoza’s spouse and a

native and citizen of Guatemala appeal the reversal by the Board

of Immigration Appeals (BIA) of an immigration judge’s grant of

cancellation of removal.    The BIA denied Espinoza’s and Josue’s

applications for cancellation of removal because they had not

shown that their removal would result in “exceptional and

extremely unusual hardship” to their children.      See 8 U.S.C.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-61169
                                   -2-

§ 1229b(b).     This court lacks jurisdiction to review the Attorney

General’s discretionary decision regarding cancellation of

removal.   See Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir.

2004); 8 U.S.C. § 1229b(b); 8 U.S.C. § 1252(a)(2)(B)(i).     The

petition for review is dismissed.

      Espinoza and Josue argue that the BIA engaged in

impermissible fact-finding in reaching its decision.     They

vaguely state that the BIA should not have assumed the existence

of evidence to their detriment “such as a visa to Mexico or

Guatemala.”

      The REAL ID Act authorizes courts to consider

“constitutional claims or questions of law” raised in a petition

for review.     See § 1252(a)(2)(D).   To the extent that the claim

raises a question of law, this court has jurisdiction to review

it.   See id.

      Pursuant to 8 C.F.R. § 1003.1(d)(3)(i), the BIA may “not

engage in de novo review of findings of fact determined by an

immigration judge.”     Id.   The record does not reflect, however,

that the BIA made factual findings different from those of the IJ

and Espinoza and Josue fail to clearly identify such facts.

Accordingly, the petition for review is denied.

      DISMISSED IN PART FOR LACK OF JURISDICTION; DENIED IN PART.